Exhibit 10.30

MSCI

EQUITY INCENTIVE COMPENSATION PLAN

2008 AWARD CERTIFICATE

FOR STOCK UNITS

FOR EXECUTIVE OFFICERS

AND THE GENERAL COUNSEL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE

SECTION 1.

   Stock Units Generally.    4

SECTION 2.

   Vesting Schedule; Conversion.    4

SECTION 3.

   Six-Month Delay for Specified Employees.    5

SECTION 4.

   Dividend Equivalent Payments.    5

SECTION 5.

   Death and Disability.    6

SECTION 6.

   Full Career Retirement.    6

SECTION 7.

   Involuntary Termination by the Company.    6

SECTION 8.

   Governmental Service Termination.    6

SECTION 9.

   Qualifying Termination.    6

SECTION 10.

   Qualifying Change in Control.    7

SECTION 11.

   Termination of Employment and Cancellation of Awards.    7

SECTION 12.

   Tax and Other Withholding Obligations.    7

SECTION 13.

   Satisfaction of Obligations.    8

SECTION 14.

   Nontransferability.    8

SECTION 15.

   Designation of a Beneficiary.    8

SECTION 16.

   Ownership and Possession.    9

SECTION 17.

   Securities Law Compliance Matters.    9

SECTION 18.

   Compliance with Laws and Regulations.    9

SECTION 19.

   No Entitlements.    9

SECTION 20.

   Consents under Local Law.    10

SECTION 21.

   Award Modification.    10

SECTION 22.

   Severability.    11

SECTION 23.

   Successors.    11

SECTION 24.

   Governing Law.    11

SECTION 25.

   Rule of Construction for Timing of Conversion.    11

SECTION 26.

   Defined Terms.    11



--------------------------------------------------------------------------------

MSCI 2008 AWARD CERTIFICATE

FOR STOCK UNITS

FOR EXECUTIVE OFFICERS

AND THE GENERAL COUNSEL

MSCI has awarded you stock units as an incentive for you to continue to remain
in Employment and provide services to the Company, from the Date of the Award
through the Scheduled Vesting Dates, as provided in this Award Certificate. This
Award Certificate sets forth the general terms and conditions of your 2008 stock
unit award.

The number of stock units in your award has been communicated to you separately
in a term sheet delivered to you. If you are employed outside the United States,
you will also receive an “International Tax Supplement” that contains
supplemental terms and conditions for your 2008 stock unit award. This Award
Certificate should be read in conjunction with the International Tax Supplement,
if applicable, in order for you to understand the terms and conditions of your
stock unit award.

Your stock unit award is made pursuant to the Plan. References to “stock units”
in this Award Certificate mean only those stock units included in your 2008
stock unit award, and the terms and conditions herein apply only to such award.
If you receive any other award under the Plan or another equity compensation
plan, it will be governed by the terms and conditions of the applicable award
documentation, which may be different from those herein.

The purpose of the stock unit award is, among other things, to align your
interests with the interests of the Company and to reward you for your continued
Employment and service to the Company in the future. In view of these purposes,
you will earn each portion of your 2008 stock unit award only if you remain in
continuous Employment through the applicable Scheduled Vesting Date or as
otherwise set forth below.

Section 409A of the Internal Revenue Code imposes rules relating to the taxation
of deferred compensation, including your 2008 stock unit award. The Company
reserves the right to modify the terms of your 2008 stock unit award, including,
without limitation, the payment provisions applicable to your stock units, to
the extent necessary or advisable to comply with Section 409A of the Internal
Revenue Code and reserves the right to make any changes to your stock unit award
so that it does not become subject to Section 409A or become subject to a
six-month wait period under Section 409A.



--------------------------------------------------------------------------------

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 26 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 26 below
have the meanings set forth in the Plan.

SECTION 1. Stock Units Generally.

Each of your stock units corresponds to one share of MSCI class A common stock.
A stock unit constitutes an unsecured promise by MSCI to pay you one share of
MSCI class A common stock on the conversion date for the stock unit. As the
holder of stock units, you have only the rights of a general unsecured creditor
of MSCI. You will not be a stockholder with respect to the shares of MSCI class
A common stock underlying your stock units unless and until your stock units
convert to shares.

SECTION 2. Vesting Schedule; Conversion.

(a) Vesting Schedule. Your stock units will vest according to the following
schedule: [                            ]. Any fractional stock units resulting
from the application of the vesting schedule will be aggregated and will vest on
the First Scheduled Vesting Date. Except as otherwise provided in this Award
Certificate, each portion of your stock units will vest only if you continue to
serve the Company by remaining in continuous Employment through the applicable
Scheduled Vesting Date. The special vesting terms set forth in Section 5,
Section 6, Section 7, Section 8, Section 9 and Section 10 of this Award
Certificate apply (i) if your Employment terminates by reason of your death or
Disability, (ii) if your Employment terminates in a Full Career Retirement,
(iii) if the Company terminates your Employment in an involuntary termination
under the circumstances described in Section 7, (iv) if your Employment
terminates in a Governmental Service Termination, (v) if your Employment
terminates in a Qualifying Termination or (vi) in the event of a Qualifying
Change in Control. Vested stock units are subject to any transfer restrictions
and cancellation and tax withholding provisions set forth in this Award
Certificate.

(b) Conversion.

(i) Except as otherwise provided in this Award Certificate, each of your vested
stock units will convert to one share of MSCI class A common stock on the
applicable Scheduled Vesting Date.

(ii) Shares to which you are entitled upon conversion of stock units under any
provision of this Award certificate shall not be subject to any transfer
restrictions, other than those that may arise under the securities laws or the
Company’s policies, or to cancellation under the circumstances set forth in
Section 11(c).

 

4



--------------------------------------------------------------------------------

SECTION 3. Six-Month Delay for Specified Employees.

Notwithstanding the other provisions of this Award Certificate, to the extent
necessary to comply with Section 409A of the Internal Revenue Code, if MSCI
considers you to be one of its “specified employees” as defined in Section 409A
of the Internal Revenue Code (which will not occur until after April 1, 2009) at
the time of your Separation from Service, either (i) conversion of your stock
units will be delayed until the first business day following the date that is
six months after your Separation from Service or (ii) your stock units will
convert into a right to receive cash equal to the value of the stock price
underlying such units on the date of your Separation from Service, to be paid on
the sixth month anniversary of such date with accrued interest, as determined by
the Company; provided that while you may express to the Company your preference
as to the form of consideration, the ultimate determination as to such form will
be solely at the Company’s discretion; provided, further, that to the extent
this Section 3 is applicable, in the event that after the date of your
termination of Employment, you (i) die or (ii) accept employment at a
Governmental Employer and you provide the Company with satisfactory evidence
demonstrating that as a result of such new employment, the divestiture of your
continued interest in MSCI equity awards or continued ownership in MSCI class A
common stock is reasonably necessary to avoid the violation of U.S. federal,
state or local or foreign ethics law or conflicts of interest law applicable to
you at such Governmental Employer, payment will be made immediately.

SECTION 4. Dividend Equivalent Payments.

Until your stock units convert to shares, if and when MSCI pays a regular or
ordinary cash dividend on its class A common stock, you will be paid a dividend
equivalent in the same amount as the dividend you would have received if you
held shares for your vested and unvested stock units. No dividend equivalents
will be paid to you with respect to any canceled stock units.

MSCI will decide on the form of payment and may pay dividend equivalents in
shares of MSCI class A common stock, in cash or in a combination thereof. MSCI
will pay the dividend equivalent when it pays the corresponding dividend on its
class A common stock.

Because dividend equivalent payments are considered part of your compensation
for income tax purposes, they will be subject to applicable tax and other
withholding obligations.

 

5



--------------------------------------------------------------------------------

SECTION 5. Death and Disability.

The following special vesting and payment terms apply to your stock units:

(a) Termination of Employment due to Death. If your Employment terminates due to
death, all of your unvested stock units will immediately vest. Your stock units
will convert to shares of MSCI class A common stock upon your death; provided
that MSCI has knowledge of your death within seventy-five days following your
death. Such shares will be delivered to the beneficiary you have designated
pursuant to Section 15 or the legal representative of your estate, as
applicable.

(b) Termination of Employment due to Disability. If your Employment terminates
due to Disability, provided that no Cancellation Event has occurred, all of your
unvested stock units will vest and convert to shares of MSCI class A common
stock on the date your Employment terminates, and you will no longer be subject
to the cancellation provisions described in Section 11.

SECTION 6. Full Career Retirement.

In the event of your Full Career Retirement, provided that no Cancellation Event
has occurred, all of your unvested stock units will vest and convert to shares
of MSCI class A common stock on the date your Employment terminates, and,
following conversion, you will no longer be subject to the cancellation
provisions described in Section 11, except as provided in Section 3.

SECTION 7. Involuntary Termination by the Company.

If the Company terminates your Employment under circumstances not involving a
Cancellation Event and you sign an agreement and release satisfactory to the
Company, all of your unvested stock units will vest on the date your Employment
terminates. On that date, your stock units will convert to shares of MSCI class
A common stock, and you will no longer be subject to the cancellation provisions
described in Section 11, except as provided in Section 3.

SECTION 8. Governmental Service Termination.

If your Employment terminates in a Governmental Service Termination under
circumstances not involving a Cancellation Event, all of your unvested stock
units will vest and convert to shares of MSCI class A common stock on the date
your Employment terminates, and you will no longer be subject to the
cancellation provisions described in Section 11.

SECTION 9. Qualifying Termination.

If your employment terminates in a Qualifying Termination, all unvested stock
units will vest and be converted into shares of MSCI class A common stock on the
date of your Qualifying Termination, and you will no longer be subject to the
cancellation provisions described in Section 11, except as provided in
Section 3.

 

6



--------------------------------------------------------------------------------

SECTION 10. Qualifying Change in Control.

In the event of a Qualifying Change in Control, all of your unvested stock units
will vest and be converted into shares of MSCI class A common stock as of the
effective date of the Qualifying Change in Control.

SECTION 11. Termination of Employment and Cancellation of Awards.

(a) Cancellation of Unvested Awards. Your unvested stock units will be canceled
and forfeited in full if your Employment terminates for any reason other than
under the circumstances set forth in this Award Certificate for death,
Disability, Full Career Retirement, Governmental Service Termination, an
involuntary termination by the Company not involving a Cancellation Event, a
Qualifying Termination or a Qualifying Change in Control.

(b) General Treatment of Vested Awards. Except as otherwise provided in this
Award Certificate, your vested stock units will convert to shares of MSCI class
A common stock on the date they vest. The withholding provisions set forth in
Section 12 of this Award Certificate will continue to apply until the later of
(i) the date your stock units convert to shares of MSCI class A common stock or
(ii) the date the shares of MSCI class A common stock are delivered.

(c) Cancellation Events. Your stock units will be canceled prior to conversion
in the event of any Cancellation Event. This Section 11 shall apply
notwithstanding any other terms of this Award Certificate (except where sections
in this Award Certificate specifically provide that the Cancellation Events no
longer apply).

SECTION 12. Tax and Other Withholding Obligations.

Pursuant to rules and procedures that MSCI establishes (including those in
Section 13), tax or other withholding obligations arising upon conversion of
your stock units will be satisfied by having MSCI withhold shares of MSCI class
A common stock or by tendering shares of MSCI class A common stock, in each case
in an amount sufficient to satisfy the tax or other withholding obligations,
unless MSCI, in its sole discretion, provides for a cash withholding option
which would permit MSCI to withhold cash in the same amount. Shares withheld or
tendered will be valued using the fair market value of MSCI class A common stock
on the later of (i) the date your stock units convert or (ii) the date the
shares of MSCI class A common stock are delivered, using a valuation methodology
established by MSCI.

 

7



--------------------------------------------------------------------------------

In order to comply with applicable accounting standards or the Company’s
policies in effect from time to time, MSCI may limit the amount of shares that
you may have withheld or that you may tender.

SECTION 13. Satisfaction of Obligations.

Notwithstanding any other provision of this Award Certificate, MSCI shall have
such rights of offset with respect to your stock units as set forth in
Section 16(a) of the Plan.

SECTION 14. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your stock
units, other than as provided in Section 15 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution or otherwise as provided for by the Committee. This
prohibition includes any assignment or other transfer that purports to occur by
operation of law or otherwise. During your lifetime, payments relating to the
stock units will be made only to you.

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of MSCI, shall all be bound by, and shall benefit from, the
terms and conditions of your award.

SECTION 15. Designation of a Beneficiary.

You may make a written designation of a beneficiary or beneficiaries to receive
all or part of the shares to be paid under this Award Certificate in the event
of your death. To make a beneficiary designation, you must complete and file the
form attached hereto as Appendix A with the Company’s Human Resources
Department.

Any shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate.

You may replace or revoke your beneficiary designation at any time. If there is
any question as to the legal right of any beneficiary to receive shares under
this award, MSCI may determine in its sole discretion to deliver the shares in
question to your estate. MSCI’s determination shall be binding and conclusive on
all persons and it will have no further liability to anyone with respect to such
shares.

 

8



--------------------------------------------------------------------------------

SECTION 16. Ownership and Possession.

(a) Generally. Generally, you will not have any rights as a stockholder in the
shares of MSCI class A common stock corresponding to your stock units prior to
conversion of your stock units.

Prior to conversion of your stock units, however, you will receive dividend
equivalent payments, as set forth in Section 4 of this Award Certificate.

(b) Following Conversion. Subject to Section 12, following conversion of your
stock units you will be the beneficial owner of the net shares issued to you,
and you will be entitled to all rights of ownership, including voting rights and
the right to receive cash or stock dividends or other distributions paid on the
shares.

SECTION 17. Securities Law Compliance Matters.

The Administrator may, if it determines it is appropriate, affix any legend to
the stock certificates representing shares of MSCI class A common stock issued
upon conversion of your stock units (and any stock certificates that may
subsequently be issued in substitution for the original certificates). MSCI may
advise the transfer agent to place a stop order against such shares if it
determines that such an order is necessary or advisable.

SECTION 18. Compliance with Laws and Regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your stock units (whether
directly or indirectly, whether or not for value, and whether or not voluntary)
must be made in compliance with any applicable constitution, rule, regulation,
or policy of any of the exchanges or associations or other institutions with
which the Company has membership or other privileges, and any applicable law, or
applicable rule or regulation of any governmental agency, self-regulatory
organization or state or federal regulatory body.

SECTION 19. No Entitlements.

(a) No Right to Continued Employment. This stock unit award is not an employment
agreement, and nothing in this Award Certificate, the International Tax
Supplement, if applicable, or the Plan shall alter your status as an “at-will”
employee of the Company. None of this Award Certificate, the International Tax
Supplement, if applicable, or the Plan shall be construed as guaranteeing your
Employment or as giving you any right to continue in the employ of the Company
during any period (including without limitation the period between the Date of
the Award and any of the First Scheduled Vesting Date, the Second Scheduled
Vesting Date, the Third Scheduled Vesting Date, or, if applicable, the Fourth
Scheduled Vesting Date or any portion of any of these periods), nor shall they
be construed as giving you any right to be reemployed by the Company following
any termination of Employment.

 

9



--------------------------------------------------------------------------------

(b) No Right to Future Awards. This award, and all other awards of stock units
and other equity-based awards, are discretionary. This award does not confer on
you any right or entitlement to receive another award of stock units or any
other equity-based award at any time in the future or in respect of any future
period.

(c) No Effect on Future Employment Compensation. MSCI has made this award to you
in its sole discretion. This award does not confer on you any right or
entitlement to receive compensation in any specific amount for any future fiscal
year, and does not diminish in any way the Company’s discretion to determine the
amount, if any, of your compensation. In addition, this award is not part of
your base salary or wages and will not be taken into account in determining any
other employment-related rights you may have, such as rights to pension or
severance pay.

SECTION 20. Consents under Local Law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

SECTION 21. Award Modification.

MSCI reserves the right to modify or amend unilaterally the terms and conditions
of your stock units, without first asking your consent, or to waive any terms
and conditions that operate in favor of MSCI. These amendments may include (but
are not limited to) changes that MSCI considers necessary or advisable as a
result of changes in any, or the adoption of any new, Legal Requirement. MSCI
may not modify your stock units in a manner that would materially impair your
rights in your stock units without your consent; provided, however, that MSCI
may, without your consent, amend or modify your stock units in any manner that
MSCI considers necessary or advisable to comply with any Legal Requirement or to
ensure that your stock units are not subject to United States federal, state or
local income tax or any equivalent taxes in territories outside the United
States prior to payment. MSCI will notify you of any amendment of your stock
units that affects your rights. Any amendment or waiver of a provision of this
Award Certificate (other than any amendment or waiver applicable to all
recipients generally), which amendment or waiver operates in your favor or
confers a benefit on you, must be in writing and signed by the Global Head of
Human Resources, the Chief Administrative Officer, the Chief Financial Officer
or the General Counsel (or if such positions no longer exist, by the holders of
equivalent positions) to be effective.

 

10



--------------------------------------------------------------------------------

SECTION 22. Severability.

In the event MSCI determines that any provision of this Award Certificate would
cause you to be in constructive receipt for United States federal or state
income tax purposes of any portion of your award, then such provision will be
considered null and void and this Award Certificate will be construed and
enforced as if the provision had not been included in this Award Certificate as
of the date such provision was determined to cause you to be in constructive
receipt of any portion of your award.

SECTION 23. Successors.

This Award Certificate shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award
Certificate or the Plan.

SECTION 24. Governing Law.

This Award Certificate and the related legal relations between you and MSCI will
be governed by and construed in accordance with the laws of the State of New
York, without regard to any conflicts or choice of law, rule or principle that
might otherwise refer the interpretation of the award to the substantive law of
another jurisdiction.

SECTION 25. Rule of Construction for Timing of Conversion.

With respect to each provision of this Award Certificate that provides for your
stock units to convert to shares on the Scheduled Vesting Date or upon a
different specified event or date, such conversion will be considered to have
been timely made, and neither you nor any of your beneficiaries or your estate
shall have any claim against the Company for damages based on a delay in
payment, and the Company shall have no liability to you (or to any of your
beneficiaries or your estate) in respect of any such delay, as long as payment
is made by December 31 of the year in which occurs the Scheduled Vesting Date or
such other specified event or date or if, later, by the fifteenth day of the
third calendar month following such specified event or date.

SECTION 26. Defined Terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

“Board” means the Board of Directors of MSCI.

 

11



--------------------------------------------------------------------------------

A “Cancellation Event” will be deemed to have occurred under the following
circumstances:

(a) misuse of Proprietary Information or failure to comply with your obligations
under the Company’s Code of Conduct or otherwise with respect to Proprietary
Information;

(b) resignation of employment with the Company without giving the Company prior
written notice of at least:

(i) 180 days if you are a member of the MSCI Executive Committee (or a successor
or equivalent committee) at the time of notice of resignation or

(ii) 90 days if you are a Managing Director (or equivalent title) at the time of
notice of resignation;

(c) termination for Cause (or a later determination that you could have been
terminated for Cause, provided that such determination is made within one year
of termination);

or if, without the consent of the Company:

(d) while employed, including during any notice period applicable to you in
connection with your termination of employment, you directly or indirectly in
any capacity (including through any person, corporation, partnership or other
business entity of any kind) hire or solicit, recruit, induce, entice, influence
or encourage any Company employee to leave the Company or become hired or
engaged by another company; or

(e) while employed, including during any notice period applicable to you in
connection with your termination of employment, you directly or indirectly in
any capacity (including through any person, corporation, partnership or other
business entity of any kind) solicit or entice away or in any manner attempt to
persuade any client or customer, or prospective client or customer, of the
Company (i) to discontinue or diminish his, her or its relationship or
prospective relationship with the Company or (ii) to otherwise provide his, her
or its business to any person, corporation, partnership or other business entity
which engages in any line of business in which the Company is engaged (other
than the Company).

“Cause” means:

(a) any act or omission which constitutes a material willful breach of your
obligations to the Company or your continued and willful refusal to
substantially perform satisfactorily any duties reasonably required of you,
which results in material injury to the interest or business reputation of the
Company and

 

12



--------------------------------------------------------------------------------

which breach, failure or refusal (if susceptible to cure) is not corrected
(other than failure to correct by reason of your incapacity due to physical or
mental illness) within thirty (30) business days after written notification
thereof to you by the Company; provided that no act or failure to act on your
part shall be deemed willful unless done or omitted to be done by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Company;

(b) your commission of any dishonest or fraudulent act, or any other act or
omission with respect to the Company, which has caused or may reasonably be
expected to cause a material injury to the interest or business reputation of
the Company and which act or omission is not refuted by you within thirty
(30) business days after written notification thereof to you by the Company; or

(c) your plea of guilty or nolo contendere to or conviction of a felony under
the laws of the United States or any state thereof or any other jurisdiction in
which the Company conducts business.

A “Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:

(a) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by the Company
or any of its Subsidiaries, (B) the Company or any of its affiliates (as defined
in Rule 12b-2 promulgated under the Exchange Act), (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company, is or
becomes, during any twelve-month period, the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person(s) any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing 30% or more of the total
voting power of the stock of the Company, provided that the Board approves such
acquisition; provided, however, that the provisions of this subsection (a) are
not intended to apply to or include as a Change in Control any transaction that
is specifically excepted from the definition of Change in Control under
subsection (b) below;

(b) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements;
provided that immediately following such merger or consolidation the voting
securities of the Company outstanding immediately prior thereto do not

 

13



--------------------------------------------------------------------------------

continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity of such merger or consolidation
or parent entity thereof) 50% or more of the total voting power of the Company
stock (or if the Company is not the surviving entity of such merger or
consolidation, 50% or more of the total voting power of the stock of such
surviving entity or parent entity thereof); and provided, further, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (as determined under Section 409A) is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of the Company
common stock or the combined voting power of the Company’s then-outstanding
voting securities shall not be considered a Change in Control; or

(c) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any one person or more than one person acting as a
group (as determined under Section 409A) acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Company
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of the Company immediately prior to
such transaction or series of transactions and (2) no event or circumstances
described in any of clauses (a) through (c) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A and the
regulations and guidance thereunder. In addition, no Change in Control shall be
deemed to have occurred upon the acquisition of additional control of the
Company by any one person or more than one person acting as a group that is
considered to effectively control the Company. In no event will a Change in
Control be deemed to have occurred if you are part of a “group” within the
meaning of Section 13(d)(3) of the Exchange Act that effects a Change in
Control.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.

 

14



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board
with the powers of the Committee under the Plan, or any subcommittee appointed
by such Committee.

“Company” means MSCI and all of its Subsidiaries.

“Date of the Award” means [                    ].

“Disability” means any (A) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months or (B) you, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, are receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company.

“Employed” and “Employment” refer to employment with the Company.

“First Scheduled Vesting Date” means [            ].

“Fourth Scheduled Vesting Date” means [            ].

“Full Career Retirement” means a termination of Employment other than under
circumstances involving any other Cancellation Event and other than due to your
death or Disability on or after the date that you meet any of the following
criteria:

(a) Age fifty and twelve years of service with the Company as a Managing
Director or comparable officer; or

(b) Age fifty and fifteen years as an officer of the Company; or

(c) Age fifty-five with five years of service with the Company and age plus
years of service equals or exceeds sixty-five; or

(d) twenty years of service with the Company;

provided that for purposes of this definition service with the Company will
include any period of service following entities and any of their predecessors:

(i) Barra Inc. and its subsidiaries (“Barra”) prior to the acquisition by the
Company;

 

15



--------------------------------------------------------------------------------

(ii) Capital International Perspectives S.A. (“CIPSA”);

(iii) Morgan Stanley;

(iv) Morgan Stanley Group Inc. and its subsidiaries (“MS Group”) prior to the
merger with and into Dean Witter, Discover & Co.; and

(v) Dean Witter, Discover & Co. and its subsidiaries (“DWD”) prior to the merger
of Morgan Stanley Group Inc. with and into Dean Witter, Discover & Co.; provided
that, in the case of an employee who has transferred employment from DWD to MS
Group or vice versa, a former employee of DWD will receive credit for employment
with DWD only if he or she transferred directly from DWD to Morgan Stanley & Co.
Incorporated or its affiliates subsequent to February 5, 1997, and a former
employee of MS Group will receive credit for employment with MS Group only if he
or she transferred directly from MS Group to Morgan Stanley DW Inc. or its
affiliates subsequent to February 5, 1997.

“Good Reason” means:

(a) any material diminution in your title, status, position, the scope of your
assigned duties, responsibilities or authority, including the assignment to you
of any duties, responsibilities or authority inconsistent with the duties,
responsibilities and authority assigned to you prior to a Change in Control
(including any such diminution resulting from a transaction in which the Company
is no longer a public Company);

(b) a material diminution in the authority, duties, or responsibilities of the
officer to whom you were required to report prior to a Change in Control,
including but not limited to, as a result of a change in the identity of the
officer to whom you are required to report, or, in the case of the Chief
Executive Officer, any change in your reporting relationship that was in
existence prior to a Change in Control, such that you no longer report to the
Board of Directors;

(c) any material failure to maintain or reduction in your compensation that was
in existence prior to a Change in Control, including but not limited to salary,
bonuses under an annual incentive compensation plan or otherwise and
equity-based compensation, other than (i) any change in the form or mix of
compensation as long as the level of compensation is substantially comparable in
the aggregate to the level in existence prior to a Change in Control, and
(ii) an isolated, insubstantial or inadvertent failure to provide compensation
that is remedied by the Company promptly after receipt of notice thereof given
by you;

 

16



--------------------------------------------------------------------------------

(d) a material diminution of the budget over which you had authority that was in
existence prior to a Change in Control;

(e) a relocation of more than fifty miles from the location of your principal
job location or office prior to a Change in Control; or

(f) any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which you provide services to the Company;

provided, that you provide the Company with written notice of your intent to
terminate your employment for Good Reason within ninety days of your becoming
aware of any circumstances set forth above (with such notice indicating the
specific termination provision above on which you are relying and describing in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide the Company with at least thirty days following receipt of such notice
to remedy such circumstances.

“Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

“Governmental Service Termination” means the termination of your Employment as a
result of accepting employment at a Governmental Employer and you provide the
Company with satisfactory evidence demonstrating that as a result of such new
employment, the divestiture of your continued interest in MSCI equity awards or
continued ownership in MSCI class A common stock is reasonably necessary to
avoid the violation of U.S. federal, state or local or foreign ethics law or
conflicts of interest law applicable to you at such Governmental Employer.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended, and the rules, regulations and guidance thereunder.

“Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

“MSCI” means MSCI Inc., a Delaware corporation.

“Plan” means the 2007 Amended and Restated MSCI Equity Incentive Compensation
Plan.

“Proprietary Information” means any information that may have intrinsic value to
the Company, the Company’s clients or other parties with which the Company has a
relationship, or that may provide the Company with a competitive advantage,
including, without limitation, any trade secrets, inventions

 

17



--------------------------------------------------------------------------------

(whether or not patentable); formulas; flow charts; computer programs, access
codes or other systems of information; algorithms, technology and business
processes; business, product, or marketing plans; sales and other forecasts;
financial information; client lists or other intellectual property; information
relating to compensation and benefits; and public information that becomes
proprietary as a result of the Company’s compilation of that information for use
in its business; provided that such Proprietary Information does not include any
information which is available for use by the general public or is generally
available for use within the relevant business or industry other than as a
result of your action. Proprietary Information may be in any medium or form
including, without limitation, physical documents, computer files or discs,
videotapes, audiotapes, and oral communications.

“Qualifying Change in Control” shall be deemed to have occurred if any of the
following conditions have been satisfied:

(a) if any of (a), (b) or (c) under the definition of “Change in Control” above
shall have occurred and, as a result of such Change in Control, the ratio of
total debt to book equity based on U.S. GAAP of the Company or the combined
entities after such Change in Control is 50% or more larger than the Company’s
ratio of total debt to book equity based on U.S. GAAP immediately prior to the
Change in Control;

(b) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by the Company
or any of its Subsidiaries, (B) the Company or any of its affiliates (as defined
in Rule 12b-2 promulgated under the Exchange Act), (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company, is or
becomes, during any twelve-month period, the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person(s) any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing 30% or more of the total
voting power of the stock of the Company, provided that the Board did not
approve such acquisition; or

(c) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or

 

18



--------------------------------------------------------------------------------

election shall be considered as though such individual were a member of the
Existing Board; and provided, further, however, that, notwithstanding the
foregoing, no individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 or Regulation 14A promulgated under the Exchange Act or successor
statutes or rules containing analogous concepts) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board, shall in any event be considered to be a member of the Existing
Board;

provided that if you are or will become eligible for Full Career Retirement on
or prior to the Third Scheduled Vesting Date or, if applicable, the Fourth
Scheduled Vesting Date, then a Qualifying Change in Control will only refer to
clause (c) of the definition above.

“Qualifying Termination” means your termination of Employment within eighteen
(18) months following a Change in Control, under either of the following
circumstances: (a) the Company terminates your employment under circumstances
not involving any Cancellation Event; or (b) you resign from the Company due to
Good Reason.

“Scheduled Vesting Date” means the First Scheduled Vesting Date, the Second
Scheduled Vesting Date, the Third Scheduled Vesting Date, and, if applicable,
the Fourth Scheduled Vesting Date, as the context requires.

“Second Scheduled Vesting Date” means [            ].

“Separation from Service” means a separation from service with the Company for
purposes of Section 409A determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto. For
purposes of this definition, MSCI’s subsidiaries and affiliates include (and are
limited to) any corporation that is in the same controlled group of corporations
(within the meaning of Section 414(b) of the Internal Revenue Code) as MSCI and
any trade or business that is under common control with MSCI (within the meaning
of Section 414(c) of the Internal Revenue Code), determined in each case in
accordance with the default provisions set forth in Treasury Regulation
§1.409A-1(h)(3).

“Subsidiary” means (i) a corporation or other entity with respect to which MSCI,
directly or indirectly, has the power, whether through the ownership of voting
securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which MSCI, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of the Plan.

“Third Scheduled Vesting Date” means [            ].

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Certificate
as of the Date of the Award.

MSCI

[                    ]

[                    ]

 

20



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

MSCI 2007 Amended and Restated MSCI

Equity Incentive Compensation Plan

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

    

Beneficiary(ies) Name(s)

  

Relationship

  

Percentage

(1)

        

(2)

        

(3)

        

(4)

        

Address(es) of Beneficiary(ies):

(1)

(2)

(3)

(4)

Contingent Beneficiary

Please also indicate any contingent beneficiary and to which beneficiary above
such interest relates.

 

Beneficiary(ies) Name(s)

 

Relationship

 

Nature of

Contingency

 

21



--------------------------------------------------------------------------------

Address(es) of Contingent Beneficiary(ies):

 

Name: (please print)    Date:

Signature

Please sign and return this form to MSCI’s Human Resources Department.

 

22